[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                    DEC 15, 2010
                               No. 10-11577                          JOHN LEY
                           Non-Argument Calendar                       CLERK
                         ________________________

                  D.C. Docket No. 2:09-cr-00025-WCO-SSC-1



UNITED STATES OF AMERICA,

                                             lllllllllllllllllllllPlaintiff-Appellee,

                                    versus

SEVERIANO GOMEZ-PANTALEON,
a.k.a. Thomas Diaz-Lopez,
a.k.a. Carlos Humberto Castellanos-Leon,

                                             lllllllllllllllllllllDefendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                             (December 15, 2010)

Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Severiano Gomez-Pantaleon appeals the 38-month sentence imposed by the

district court after he pleaded guilty to illegal reentry into the United States in

violation of 8 U.S.C. § 1326(a) and (b)(2). Gomez’s offense and criminal history

resulted in an applicable guidelines range of 46 to 57 months. The statutory

maximum sentence was 20 years. See 8 U.S.C. § 1326(b)(2).

      Even though Gomez received a final sentence below the guidelines range

and well below the statutory maximum, he contends it is substantively

unreasonable under 18 U.S.C. § 3553(a). He argues that he had not committed any

crimes for the last 12 years and that he did not need deterrence, rehabilitation, or

removal as a danger to the public. He further argues that the district court violated

the “parsimony principle” by refusing to vary downward from the guidelines range

more than it already had.

      We review a sentence for reasonableness, applying an abuse of discretion

standard. United States v. Irey, 612 F.3d 1160, 1189–90 (11th Cir. 2010) (en

banc). Our reasonableness review is guided by the factors provided by Congress

in 18 U.S.C. § 3553(a). United States v. Pugh, 515 F.3d 1179, 1188–89 (11th Cir.

2008).

      The district court is required to impose a sentence that is “sufficient, but not

greater than necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a).

                                           2
18 U.S.C. § 3553(a). That includes the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, protect the public from the defendant’s future criminal conduct,

and provide the defendant with needed educational or vocational training or

medical care. Id. § 3553(a)(2). The district court must also consider among other

factors the nature and circumstances of the offense, the history and characteristics

of the defendant, the applicable guideline range, and the need to avoid

unwarranted sentencing disparities. See id. § 3553(a)(1), (4), (6). The district

court need not discuss each factor. United States v. Talley, 431 F.3d 784, 786

(11th Cir. 2005). The burden of establishing that a sentence is unreasonable lies

with the party challenging that sentence. Pugh, 515 F.3d at 1189.

      As an initial matter, we have disapproved of the use of the phrase

“parsimony principle” to describe the “sufficient, but not greater than necessary”

requirement of § 3553(a). See Irey, 612 F.3d at 1196–97 (11th Cir. 2010). That

phrase reflects only half of the congressional command—that the sentence not be

too long. Id. at 1197. It leaves out the other, equally important half—that the

sentence not be too short. See id. Under § 3553(a), Congress requires sentences

to be neither too long nor too short. See id. (noting that “[a] more accurate term .

. . might be ‘the Goldilocks principle’”).

                                             3
      Semantics aside, Gomez contends that his recent non-criminal conduct

warranted a downward variance greater than the 8-month reduction already meted

out by the district court. He argues that a greater reduction is required because he

has managed to stay out of trouble since his arrest for transporting cocaine 12

years ago. Gomez also asserts that he was minding his own business and keeping

his nose clean when law enforcement officers mistakenly arrested him, believing

Gomez to be his brother.

      Gomez’s argument, however, misses a key point: when he illegally

reentered the United States after his last deportation, he broke the law every day

he remained here. After he was caught for that illegal conduct, he continued to

break the law by lying to law enforcement officers about his name and handing

over false identification documents. At the sentence hearing, the district court

expressly considered Gomez’s recent good conduct, his recent bad conduct, his

serious criminal history, his time already served for the related false identification

crimes, sentences imposed on other defendants for similar crimes in the district,

and the need to deter Gomez from illegally reentering the United States yet again.

After weighing those factors, the district court imposed a sentence below the

applicable guidelines range and well below the statutory maximum of 20 years.

That sentence is reasonable.

      AFFIRMED.
                                           4